      Case 1:20-cv-00935-JTN-SJB ECF No. 1 filed 09/24/20 PageID.1 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

BERNARD SUTTON,
an individual,

               Plaintiff,
vs.                                               Case No.                           CZ
                                                  Hon. _____________________________
GRETCHEN WHITMER, individually, and
in her official capacity of the Governor of
the State of Michigan,

and

COL JOSEPH GASPER, individually, and in
his capacity as the Director of the
Michigan State Police

and

MICHAEL C. EAGEN, individually, and in
his official capacity as a member of the
Michigan Parole Board,

and

ROBERT FAULK, individually, and in
his capacity as a Parole Agent for the
State of Michigan.

               Defendants.

 William F. Piper (P38636)
 William F. Piper, PLC.
 Attorney for Plaintiff
 1611 W. Centre Avenue, Suite 209
 Portage, MI 49024
 (269) 321-5008
 wpiper@wpiperlaw.com


          COMPLAINT FOR DAMAGES , DECLARATORY AND INJUNCTIVE RELIEF




                                              1
   Case 1:20-cv-00935-JTN-SJB ECF No. 1 filed 09/24/20 PageID.2 Page 2 of 7




       The plaintiff Bernard Sutton, by and through his attorney William F. Piper, PLC., for

his complaint, states as follows:

                               JURISDICTIONAL ALLEGATIONS

       1.      The plaintiff Bernard Sutton is an individual who is a resident of the County of

Kalamazoo, State of Michigan.

       2.      The defendant Gretchen Whitmer is the governor of the State of Michigan, so

her principal place of business is in Ingham County, and one of her duties as the governor is

enforcing the laws of the state.

       3.      The defendant Col. Joseph Gasper is the Director of the State Police of the State

of Michigan, so his principal place of business is in Ingham County, and one of his duties is

enforcing the laws of the state.

       4.      The defendant Michael C. Eagen was a member of the Michigan Parole Board

in December 2019, which had a then principal place of business in Ingham County, when Mr.

Sutton was granted parole.

       5.      The defendant Robert Faulk is a parole agent of the State of Michigan, and he

had a principal place of business in Kalamazoo County at all times relevant to this complaint.

       6.      This court has jurisdiction to grant declaratory and injunctive relief pursuant

to 28 U.S.C. §2201, 28 U.S.C. §2202, and Fed. R. Civ. P. 57, and injunctive relief under Article

III, Sec. 2 of the United States Constitution, and Fed. R. Civ. P. 65.

       7.      Jurisdiction is based on 28 U.S.C. §1331 and 28 U.S.C. §1334, as the case

involves a federal question involving civil rights.

       8.      The action is brought under 42 U.S.C. §1983.

       9.      The defendants at all times relevant to this complaint were acting under color

of a state law but not under a legitimate exercise of governmental authority.
                                                 2
   Case 1:20-cv-00935-JTN-SJB ECF No. 1 filed 09/24/20 PageID.3 Page 3 of 7




                                  COMMON ALLEGATIONS

        10.    The plaintiff restates and realleges as though fully set forth herein paragraphs

1-9 of this complaint.

        11.    The plaintiff is a small African American man who was born in September

1959.

        12.    On April 10, 1981, when he was 21-years-old, Mr. Sutton pleaded guilty to first

degree criminal sexual conduct as a result of an offense he had committed on August 29,

1980 when he was 20-years-old in Berrien County, Michigan.

        13.    As a result, Mr. Sutton was sentenced to a lengthy term of years in prison.

        14.    At the time of Mr. Sutton’s conviction and sentencing, Michigan’s Sex Offender

Registration Act (hereafter SORA) did not exist.

        15.    The Michigan legislature enacted SORA in 1994, and it became law on October

1, 1995.

        16.    The 1994 Act established a confidential database that contained information

about Michigan sex offenders that was only available to law enforcement agencies.

        17.    Upon information and belief the defendant Faulk registered Mr. Sutton as a sex

offender in 1995, and the original 10 year registration would have expired in 2005.

        18.    However, in 2004, SORA was amended to create a publicly accessible website

that published detailed personal information about sex offenders.

        19.    In 2006 SORA was amended again, this time creating geographic exclusion

zones that prohibited sex offenders from working, living or even loitering within 1,000 feet

of a school.

        20.    In 2011 SORA was again amended, and the amendment                classified sex

offenders into three tiers, which determined their frequency of reporting and length of
                                               3
   Case 1:20-cv-00935-JTN-SJB ECF No. 1 filed 09/24/20 PageID.4 Page 4 of 7




registration. Under the change, a tier three sex offender’s length of registration as a sex

offender after parole was extended to life from 10 years .

       21.     Under the amendment to SORA, a tier three sex offender is required to register

quarterly and pay a $50 registration fee each time he registers.

       22.     SORA and its amendments impose other requirements on parolees that did not

exist before Mr. Sutton was sentenced.

       23.     The defendants have applied SORA and its requirements retroactively.

       24.     On December 13, 2017 the Michigan Parole Board granted Mr. Sutton parole.

       25.     The release instructions dated March 10, 2020, which were signed by the

defendant Michael Eagen, commanded Mr. Sutton to report to his parole agent Robert Faulk

(Exhibit 1).

       26.     The release instructions also had a special condition that commanded as

follows:

       1.11  You must register as required by the Michigan Sex Offenders
             Registration Act and comply with all of the requirements of that
             act. You must provide a complete copy of the Michigan Sex
             Offenders Registration form to your field agent on your first in-
             person report following vacating your residence, any address
             change, address verification, or change in your status with an
             institution of higher education. At each address change or
             verification period, you must present your Michigan Operator’s
             License, Chauffeur’s License, or Personal Identification Card to
             the field agent at your first in-person contact.
       (Exhibit 1)

       27.     The defendants then compelled Mr. Sutton, upon penalty of a misdemeanor, to

sign the Michigan Sex Offender Registration Form, which compelled him to abide by SORA

as a tier three sex offender, including, but not limited to, as follows:

       A.      Registering as a sex offender for life;

       B.      Verifying his address to a law enforcement agency four times a year;
                                                4
   Case 1:20-cv-00935-JTN-SJB ECF No. 1 filed 09/24/20 PageID.5 Page 5 of 7




      C.     Providing his identifying information and his address, including temporary

             lodging if he is away form his residence for seven days;

      D.     Providing a digitized photograph that will be used on the sex offender registry

                    website;

      E.     Providing a $50 registration fee; and

      F.     Being prohibited from working, living or loitering within 1,000 feet of a

             primary or secondary school.

      (Exhibit 2)

      28.    Mr. Sutton was surprised and dismayed that the sex offender registration

requirement of SORA were being imposed on him.

      29.    Thereafter the defendant Faulk imposed all of the tier three sex offender

requirements on Mr. Sutton.

      30.    Mr. Sutton was not informed about all of the SORA requirements or the

amendments to it until March 2020, as noted above.

      31.    Thereafter Mr. Sutton spoke to this parole agent - the defendant Faulk - about

the SORA tier three sex offender registration requirements imposed on him, and he objected

to them.

      32.    Mr. Sutton also spoke to Mr. Faulk about the decision in Does v. Snyder, 837 F.

3d 696 (6th Cir. 2016), about which he had recently learned, that ruled that imposing SORA

and its amendments retroactively to persons who were sentenced before SORA and its

amendments was an unconstitutional ex post facto punishment.

      33.    Nonetheless, the defendants continued to impose the SORA tier three sex

offender requirements against Mr. Sutton.


                                            5
      Case 1:20-cv-00935-JTN-SJB ECF No. 1 filed 09/24/20 PageID.6 Page 6 of 7




         34.    Mr. Sutton is an aggrieved person because of this, especially given that, after

40 years in prison, he is a different person now from the person he was when he had

committed the offense in 1980.

         35.    As a result of the actions of the defendants Mr. Sutton has suffered and will

continue to suffer extra punishments, harassment, humiliation, a loss of money, and

emotional distress.



       COUNT I – 42 U.S.C. §1983-UNCONSTITUTIONAL EX POST FACTO LAW – ALL
                                    DEFENDANTS


36.      The plaintiff restates and realleges as though fully set forth herein paragraphs 1-35

of this complaint.

         37.    The SORA law, and its amendments, as applied to the plaintiff Mr. Sutton,

constitutes punishment and an unconstitutional ex post facto law.

         38.    Despite the 2016 opinion in Does v. Snyder, the defendants are still enforcing

the SORA law and its amendments against persons such as Mr. Sutton who were convicted

and sentenced before the law and its amendments were even passed.

         39.    After the Does v. Snyder Sixth Circuit opinion in 2016, the defendants could not

reasonably have believed that imposing the SORA law and its amendments against Mr.

Sutton, involving keeping his name on the sex registry and all the other requirements related

to the registry set forth above in the SORA law and its amendments, was within the

constitutional limitations on the exercise of their authority under the Constitution of the

United States, and particularly the Ex Post Facto Clause of it.

         40.    As a result of the above the plaintiff has suffered and will continue to suffer the

damages set forth above.
                                                 6
   Case 1:20-cv-00935-JTN-SJB ECF No. 1 filed 09/24/20 PageID.7 Page 7 of 7




       41.    This claim is actionable under 42 U.S.C. §1983.

       WHEREFORE, the plaintiff requests the following relief:

       A.     A declaratory judgment against the defendants holding that the application of

the SORA of 1994 and its amendments against Mr. Sutton constitutes an unconstitutional

punishment and an unconstitutional ex post fact law.

       B.     A preliminary and permanent injunction against the application of the SORA

and its amendments against Mr. Sutton.

       C.     An order both removing Mr. Sutton from the Michigan Sex Offender Registry

and from having to comply with all the requirements of it and its amendments.

       D.     A judgment against the defendants to compensate Mr. Sutton for the loss of

money he has suffered and will continue to suffer as a result of the application of the SORA

and its amendments against him and to compensate him for the intangible damages he has

suffered past and future plus costs, interest and attorney fees.

       E.     Any other relief this court deems fair and just.

Dated: September 24, 2020                         WILLIAM F. PIPER, PLC.
                                                  Attorney for Plaintiff



                                           By:    /s/ William F. Piper
                                                  William F. Piper (P38636)




                                              7
